DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: Banked Memory Device Storing Hamming Weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2008/0144363) in view of Guz et al. (US 2016/0098200).
In regards to claim 1, Lee teaches a memory device, comprising:
a memory array (“The illustrated PRAM device includes a plurality of memory blocks BL00~BLnm, each including a plurality of PRAM memory cells and being arranged in a plurality of memory banks B0~Bn.”, paragraph 0029), comprising:
a first memory bank, comprising a first sub memory bank (“The illustrated PRAM device includes a plurality of memory blocks BL00~BLnm, each including a plurality of PRAM memory cells and being arranged in a plurality of memory banks B0~Bn.”, paragraph 0029);
a second memory bank, comprising a second sub memory bank (“The illustrated PRAM device includes a plurality of memory blocks BL00~BLnm, each including a plurality of PRAM memory cells and being arranged in a plurality of memory banks B0~Bn.”, paragraph 0029); and
a third memory bank (“The illustrated PRAM device includes a plurality of memory blocks BL00~BLnm, each including a plurality of PRAM memory cells and being arranged in a plurality of memory banks B0~Bn.”, paragraph 0029); and
a memory controller (See figure 1), simultaneously writing first data from a host into the first memory bank and second data into the second sub memory bank according to a write command from the host, wherein the second data is an inverse of the first data (“simultaneously writing input data to the plurality of memory banks by writing inverted input data to a first group of memory banks and writing non-inverted data to a second group of memory banks”, paragraph 0020).
Lee fails to teach the memory controller writing a first Hamming weight of the first data into the third memory bank.  Guz teaches the memory controller writing a first Hamming weight of the first data into the third memory bank (“As noted at block 30, after the popcount operation is executed, the memory module 12 may store the result of the processing—that is, the popcount value of the bit vector input at block 27—within the memory module 12. As discussed later, in one embodiment, such result may be stored in a pre-defined storage location within the memory module 12 for submission to the host as a final outcome of the execution of the POPCOUNT operation.”, paragraph 0044) thereby “improving performance as compared to the traditional CPU implementation” (paragraph 0030).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with Guz such that the memory controller writing a first Hamming weight of the first data into the third memory bank thereby “improving performance as compared to the traditional CPU implementation” (id.).
In regards to claim 6, Lee teaches a write method adapted to a memory array, wherein the memory array comprises a first memory bank and a second memory bank, wherein the first memory bank comprises a first sub memory bank and the second memory bank comprises a second sub memory bank (“The illustrated PRAM device includes a plurality of memory blocks BL00~BLnm, each including a plurality of PRAM memory cells and being arranged in a plurality of memory banks B0~Bn.”, paragraph 0029), wherein the write method comprises:
receiving a write command and first data from a host (“One exemplary testing method will now be described. In this example, data is input through four input/output lines I/O and then internally expanded across sixteen I/O lines by the write drivers D0~Dn. Sixteen bits of test data are applied to the memory banks B0~Bn and written to the memory cells in each memory bank. Thus, write operation testing may be performed through each of the sixteen I/O lines.”, paragraph 0032); and
writing the first data into the first memory bank and simultaneously writing second data into the second sub memory bank, wherein the second data is the inverse of the first data (“simultaneously writing input data to the plurality of memory banks by writing inverted input data to a first group of memory banks and writing non-inverted data to a second group of memory banks”, paragraph 0020).
Lee fails to teach writing a first Hamming weight of the first data into a third memory bank of the memory array.  Guz teaches writing a first Hamming weight of the first data into a third memory bank of the memory array (“As noted at block 30, after the popcount operation is executed, the memory module 12 may store the result of the processing—that is, the popcount value of the bit vector input at block 27—within the memory module 12. As discussed later, in one embodiment, such result may be stored in a pre-defined storage location within the memory module 12 for submission to the host as a final outcome of the execution of the POPCOUNT operation.”, paragraph 0044) thereby “improving performance as compared to the traditional CPU implementation” (paragraph 0030).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with Guz such that writing a first Hamming weight of the first data into a third memory bank of the memory array thereby “improving performance as compared to the traditional CPU implementation” (id.).

Allowable Subject Matter
Claims 2-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-10 are allowed.

Response to Arguments
Applicant's arguments filed 11 July 2022 have been fully considered but they are not persuasive.  The amended title is still not descriptive.  The Examiner has suggested an alternative title that is more descriptive of the invention.  With respect to the prior art arguments, claims 1 and 6 do not specify the non-specific and specific natures of the sub memory banks.  If Applicant believes that the inventive feature of the invention is in which particular second sub memory bank used, the Examiner suggests amending the claims to more particularly specify the second sub memory bank being written to.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        18 July 2022